               Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 1 of 12



                                                    THE HONORABLE ROBERT S. LASNIK
1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                   SEATTLE DIVISION
8
      FIRS HOME OWNERS ASSOCIATION,
9                                                 No. C19-1130RSL
                                 Plaintiff,
10                                                MOTION TO CONTINUE THE TRIAL
               v.                                 DATE AND RELATED DEADLINES FOR
11                                                SIX MONTHS
      CITY OF SEATAC,
12                                                Note on Motion Calendar:
                                 Defendant.       AUGUST 21, 2020
13

14                     I.   INTRODUCTION AND RELIEF REQUESTED
15         The Firs Homeowners Association respectfully requests that the Court continue
16   the trial date and related case schedule by six months. A proposed order is attached
17   hereto.
18         This case was brought by the 48 households comprising the Firs HOA. Firs
19   HOA members allege that the City of SeaTac violated their civil rights while ushering
20   forward a development project that will demolish their homes and community and
21   depriving them of basic rights to access and petition their government. Under Local
22   Civil Rule 16(b)(6), the Court may modify an existing case schedule for good cause.
23   Good cause supports continuing the case schedule here because the Firs HOA and its
24   counsel have been diligent in obtaining and producing discovery but their efforts to
25   complete it have been delayed and complicated by the outbreak of COVID-19.
26
      PLAINTIFF’S MOTION TO CONTINUE THE
      TRIAL DATE AND RELATED DEADLINES FOR
      SIX MONTHS - 1
      (No. C19-1130RSL)
            Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 2 of 12




1           Over the past five months, Firs HOA members and their counsel have collected,
2    reviewed, and produced thousands of pages of discovery, and reviewed more than
3    22,000 pages of documents, audio files, and video files produced by SeaTac. No
4    deposition of any witnesses occurred until July 21, 2020, just two weeks before the
5    discovery cutoff set forth in the current case scheduling order. These depositions were
6    delayed because it took longer than expected to review the voluminous record and the
7    outbreak and the Governor’s stay-at-home order limited the ability of Plaintiff’s counsel
8    to work remotely. The Governor’s order also prevented in-person depositions and the
9    Defendant refused – until June of this year – to even stipulate to remote depositions.
10   At the time of this motion, both parties are still in the process of exchanging documents
11   and scheduling additional depositions.
12          A six-month continuance of all pretrial related deadlines will ensure the
13   remaining discovery can be accomplished in an orderly process. Although Defendant
14   opposes this extension, it has failed to identify any prejudice, despite Plaintiff’s
15   continued requests that it do so. Plaintiff has raised the issue of continuing the
16   schedule for months as a solution to the unprecedented obstacles delaying the
17   litigation of this case. Increasingly, SeaTac has resorted to gamesmanship, initially
18   agreeing to a seven-week extension for discovery, but then abruptly, and without
19   explanation, reneging. SeaTac then agreed to utilize the expedited procedures under
20   LCR 37 for resolution of this issue, but reneged on that too.
21          This is the first and only request either party has brought to the Court for a
22   scheduling extension. A limited continuance of the trial date and case schedule is
23   consistent with the series of orders already issued by this Court continuing civil jury
24   trials in light of the outbreak of COVID-19. See General Order Order Nos. 01-20, 02-
25   20, 03-20, 07-20, and 08-20.
26
      PLAINTIFF’S MOTION TO CONTINUE THE
      TRIAL DATE AND RELATED DEADLINES FOR
      SIX MONTHS - 2
      (No. C19-1130RSL)
                Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 3 of 12




1                                           II.    PERTINENT FACTS
2    A.       Plaintiff has exercised diligence in conducting discovery despite Covid-19
3              The 48 households of the Firs HOA brought this suit alleging that the City of
4    SeaTac violated state and federal civil rights laws when it hastily approved a relocation
5    plan that destroyed their community and took efforts to obstruct and impair HOA
6    members from accessing and petitioning the city for redress. The members of the Firs
7    HOA are Spanish-speaking, working-class families, many of whom work multiple jobs
8    and have young children attending local schools. Many of these families have resided
9    in the Firs Mobile Home Park for more than decade and, over the last few years, their
10   cause has generated significant media attention.
11             On March 23, 2020, the Court denied SeaTac’s Rule 12 motion to dismiss and
12   ruled that most of the claims brought by Firs members under Washington’s Law
13   Against Discrimination and the federal Fair Housing Act were viable. Dkt. No. 53.1
14             Under the current scheduling order, the case is set for a jury trial on December
15   7, 2020. Dkt. No. 20. Discovery must be completed by August 9. Id. The case
16   schedule was entered on September 30, several months before the outbreak of
17   COVID-19. The outbreak delayed discovery and the parties’ ability to conduct
18   depositions until late July. Neither party will complete discovery by cutoff date of
19   August 9. Declaration of Brendan W. Donckers at ¶6.
20             Plaintiff has been diligent in trying to meet the August 9 cutoff date. An initial
21   set of discovery was served on December 30, 2019. Donckers decl. at ¶1. Defendant
22   responded in late January, and has since made several supplemental productions,
23   including one on June 11 and another on July 16. Id. To date, the Defendant has
24   produced more than 22,000 pages of documents, as well as audio and video files. Id.
25

26   1
         The Court dismissed Plaintiff’s disparate impact claim and aiding and abetting claim. Id.
          PLAINTIFF’S MOTION TO CONTINUE THE
          TRIAL DATE AND RELATED DEADLINES FOR
          SIX MONTHS - 3
          (No. C19-1130RSL)
             Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 4 of 12




1    Plaintiff’s counsel has been reviewing this information for months and is still doing so to
2    determine whether the production is complete. Id.
3           Meanwhile, Plaintiff’s counsel has collected, reviewed, and produced thousands
4    of pages of documents from Firs members and various third parties. It has been
5    difficult to collect and review these documents because Firs members are confronting
6    a range of issues arising from the total loss and demolition of their homes. These
7    families are struggling to find available affordable housing in a location that allows
8    them to maintain their vocations and satisfies the unique educational needs of their
9    children, while also complying with onerous requirements under the state’s relocation
10   program. Declaration of Vicente Omar Barraza at ¶¶3-4.2 Plaintiff’s counsel have
11   provided significant support and assistance to members of the Firs HOA through this
12   process, collecting, producing, verifying, and tracking documents and information on
13   behalf of each of them. Id. Various forms of these documents have been sent to the
14   Department of Commerce and to the Defendant in response to SeaTac’s discovery
15   requests. Id.
16          Much of this work occurred during the months of March and April of 2020, while
17   COVID-19 infections peaked across Western Washington, and particularly affecting the
18   elderly and working class Spanish-speaking populations like members of the Firs HOA.
19   Barraza decl. at ¶¶5-8. Even though Mr. Barraza himself suffers from a compromised
20   immune system, he assumed great risk to advance this case and the cause the Firs
21   community by meeting personally with 39 of the Firs households during this time.
22   Barraza decl. at ¶8.
23          For a time, the COVID-19 outbreak complicated access to the discovery
24   produced in this case. Donckers decl. at ¶3; see also Declaration of Christina Henry at
25   2
       Plaintiff’s counsel has volunteered to be the ‘point-persons’ for these 48 families throughout the
     process, with lead counsel, Mr. Barraza, managing it for 42 households, and Mr. Donckers managing it
26   for the other six households. Barraza decl. at ¶¶3-8; Donckers decl. at ¶2.
        PLAINTIFF’S MOTION TO CONTINUE THE
        TRIAL DATE AND RELATED DEADLINES FOR
        SIX MONTHS - 4
        (No. C19-1130RSL)
             Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 5 of 12




1    ¶4. This includes the more than 22,000 pages of documents produced by SeaTac that
2    is stored on firm servers. The transition to remote work took several months because
3    Plaintiff’s counsel needed to obtain necessary equipment and technological support
4    from third-party vendors. Id.3
5           In the months following the COVID-19 outbreak, Plaintiff’s counsel were able to
6    make necessary adjustments to facilitate working remotely and Mr. Barraza’s staff is
7    largely back at work. Donckers decl. at ¶3. It is expected that these adjustments will
8    facilitate future discovery and compliance with an adjusted case schedule. Id. But all
9    of these factors delayed depositions and it is the need for additional deposition
10   testimony from other city officials that is the most pressing information outstanding at
11   this time. Id. at ¶4.
12          It is telling that neither Plaintiff nor Defendant conducted any depositions until
13   the week of July 20, 2020. Barraza decl. at ¶11; Donckers decl. at Ex 1. The first
14   deposition was taken by Defendant on July 21, just a few weeks before the August 9
15   discovery cutoff. Id. This is partially attributable to the Defendant’s refusal to even
16   agree to remote depositions. Id. at ¶5. The Defendant’s opposition to conducting
17   depositions remotely was unreasonable, particularly in light of the risk in-person
18   depositions posed to all involved. Id. Again, it is telling that the Defendant did not file
19   a stipulation memorializing this concession until the end of June. See Dkt. No. 62
20   (stipulation filed June 29, 2020).
21          Following the Defendant’s July 21, 2020 deposition of Plaintiff, Plaintiff deposed
22   former Mayor Rick Forschler on July 22 and former city councilmember Kathryn
23   Campbell on July 23. Donckers decl. at ¶5. These depositions made clear how
24
     3
      For awhile, Mr. Barraza was unable to access his own email archives and experienced significant
25   delays from his technology vendor; this delayed the production of documents and follow-up
     communications with Firs members. Barraza decl. at ¶¶8-10. The statewide shutdown also required Mr.
26   Barraza to temporarily lay off his own staff, further reducing capacity. Id. at ¶8.
       PLAINTIFF’S MOTION TO CONTINUE THE
       TRIAL DATE AND RELATED DEADLINES FOR
       SIX MONTHS - 5
       (No. C19-1130RSL)
             Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 6 of 12




1    essential additional depositions of former and/or current SeaTac city councilmembers
2    were to proving discriminatory conduct, including those of Pam Fernald and Tony
3    Anderson which Plaintiff intends to do on August 26 and August 28, respectively. Id. at
4    ¶6. Plaintiff intends to depose Defendant’s Rule 30(b)(6) representative on August 27
5    and to additional conduct depositions of other city officials on mutually acceptable
6    dates in September and October. Id. Plaintiff expects these depositions to include
7    former city councilmembers Erin Sitterly, Mike Siefke, and Joel Wachtel, as well as city
8    staff, including city manager Joe Scorcio, the director of the city Department of
9    Community and Economic Development, Steve Pilcher, and Planning Manager, Jeffrey
10   Robinson. Id. The depositions Plaintiff took on July 22 and July 23 also made clear
11   that a jury would likely find testimony from an expert witness on implicit bias and
12   microaggressions helpful in understanding and evaluating Plaintiff’s discrimination
13   claims.4
14           Even if the Court permits this additional discovery to be conducted, it is unclear
15   whether the Defendant will facilitate these depositions. SeaTac’s counsel told
16   Plaintiff’s counsel that some of the former councilmembers are “out of state” and it is
17   unknown at this time whether SeaTac will cooperate by providing contact information
18   for all of these witnesses or will instead require Plaintiff to hire a third-party
19   investigator. Id. To accommodate these unknowns, a six-month extension of the case
20   schedule will ensure the remaining discovery can be conducted in a reasonable and
21   orderly fashion. Barraza decl. at ¶15.
22

23

24   4
       The deadline for expert disclosure under the current deadline expired on June 10, 2020. Dkt. No. 20.
     This deadline passed more than a month before either party conducted any depositions. Based on the
25   testimony from Mr. Forschler and Ms. Campbell, Plaintiff is also considering an expert to discuss
     SeaTac’s obligation to follow federal fair housing laws as a condition of receiving federal funds.
26   Donckers decl. at ¶6.
        PLAINTIFF’S MOTION TO CONTINUE THE
        TRIAL DATE AND RELATED DEADLINES FOR
        SIX MONTHS - 6
        (No. C19-1130RSL)
            Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 7 of 12



     B.    Defendant’s opposition is gamesmanship
1
            Defendant’s opposition to a continuance of any kind is not well-taken. As early
2
     as May of this year, Plaintiff’s counsel began identifying issues complicating discovery
3
     in this case. Donckers decl. at Ex. 2; Barraza decl. at ¶11. At the same time, Plaintiff
4
     proposed stipulating to a continuance. Donckers decl. at ¶7. Defendant refused to
5
     agree to one and did not explain why. Id. Plaintiff continued raising the issue
6
     throughout June but Defendant refused to agree to any compromise. Id.
7
            On July 17, Plaintiff proposed a three-month continuance of discovery.
8
     Donckers decl. at ¶7. Defendant refused but proposed a seven-week extension, to
9
     September 30, 2020. Id. Plaintiff expressed concern that this would not be enough
10
     time and proposed one more month. Id. When Plaintiff asked the Defendant to
11
     explain what prejudice would result from one more month, SeaTac objected to any
12
     extension and demanded production of a Rule 30(b)(6) witness in just a few days. Id.
13
     The notice contained the same topics to which Plaintiff’s witness already testified. Id.
14
            On July 20 and July 28, the parties again conferred on the subject of a
15
     continuance. Donckers decl. at ¶8. On July 28, Plaintiff proposed that the parties
16
     resolve the issue through the Court’s expedited procedures set forth in LCR 37. Id.
17
     The parties had already pledged to use the Court’s expedited procedures under LCR
18
     37 in the Joint Status Report. See Dkt. No. 19 at V(D). During the July 28 conference,
19
     Plaintiff reminded the Defendant that, just weeks earlier, it had requested that Plaintiff
20
     agree to resolve another discovery issue through the Court’s expedited process and
21
     Plaintiff had agreed to cooperate. Id. In response, Defendant’s counsel stated “OK.”
22
     Id. The conference ended when Plaintiff’s counsel confirmed that the only issue of
23
     dispute remaining was whether the Defendant would agree to a continuance so the
24
     parties can avoid intervention of the Court. Id. Defendant’s counsel agreed. Id.
25

26
      PLAINTIFF’S MOTION TO CONTINUE THE
      TRIAL DATE AND RELATED DEADLINES FOR
      SIX MONTHS - 7
      (No. C19-1130RSL)
              Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 8 of 12




1            On July 29, the following day, Defendant’s counsel reiterated its opposition to
2    any continuance at all. Donckers decl. at ¶8. Plaintiff then served its LCR 37
3    submission on the Defendant. Id. But on July 30, Defendant’s counsel reneged on its
4    agreement to use the procedures set forth in LCR 37 and told Plaintiff’s counsel that
5    they would need to file a motion under the regular schedule. Id. at ¶9.5
6            The Defendant’s decision to send this communication at the end of the day on a
7    Thursday was tactical, with the clear intent of both depriving Plaintiff of an expedited
8    decision under LCR 37 and giving the Defendant additional time to oppose Plaintiff’s
9    motion under the regular procedures of LCR 7. Id. at ¶9. The Defendant not only
10   misled Plaintiff on July 28 but took advantage of LCR 37 to obtain advance review of a
11   motion that Plaintiff would then need to file on a regular calendar. Id. This is bad faith
12   because the Defendant had already agreed to use LCR 37 to resolve discovery
13   disputes, Dkt. No. 19 at V(D), had initiated this process several weeks earlier (without
14   objection from Plaintiff), and agreed to use it again on during the meet and confer on
15   July 28. The Defendant’s gamesmanship prevented an efficient use of resources to
16   bring the issue before the Court under LCR 37. Id. This ‘end-of-day’ communication
17   also prevented Plaintiff from filing a regular motion on July 30 that could be noted for
18   August 14. Instead, SeaTac’s timing resulted in the present motion having to be filed
19   the following week, and noted for consideration on August 21. Id.
20           Plaintiff has strived to address whatever concerns the Defendant may have
21   about continuing the case schedule, and repeatedly requested that the Defendant
22   explain what prejudice, if any, results from an extension. Id. at ¶10. After months of
23   discussing the issue, and several ‘meet and confers’ among counsel, the Defendant
24
     5
       Defendant’s counsel also asserted that the motion was “incomplete” because the declarations cited in
25   the motion were not produced, but LCR 37(a)(2) does not require the production of the underlying
     declarations; Plaintiff cited to the declarations in the motion, which tracked what the declarations stated.
26   Id. at ¶9. LCR 37 does not even require this, but Plaintiff did so as a courtesy. Id.
        PLAINTIFF’S MOTION TO CONTINUE THE
        TRIAL DATE AND RELATED DEADLINES FOR
        SIX MONTHS - 8
        (No. C19-1130RSL)
              Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 9 of 12




1    has not identified any prejudice. Id. Indeed, it is difficult to imagine what prejudice
2    would result, given the unlikelihood that a civil jury trial in this case will proceed as
3    scheduled in December. See General Order Order Nos. 01-20, 02-20, 03-20, 07-20,
4    and 08-20 (orders continuing civil jury trials in light of the Covid-19 outbreak).
5            A refusal to cooperate has extended beyond discovery. Plaintiff recently
6    proposed the parties attempt to resolve the case through mediation. Donckers decl. at
7    ¶11. This request was rejected outright and without explanation. Id. On July 22,
8    Defendant attempted to sabotage Plaintiff’s deposition of former SeaTac mayor and
9    city councilmember Rick Forschler when it withheld disclosure that the witness refused
10   to appear by video for a properly noted video deposition. Id. at ¶12. Even though
11   Defendant’s counsel had agreed, just a few weeks earlier to conduct depositions in this
12   case by video, he failed to provide notice to Plaintiff’s counsel that Mr. Forschler
13   intended to participate by telephone only. Id.; see also Dkt. No. 62. This caused delay
14   and unnecessary additional costs to Plaintiff. Id. at ¶12.6
15           Plaintiff is increasingly concerned about the Defendant’s commitment to resolve
16   disputes cooperatively, with professionalism, and in good faith. In order to ensure
17   there is sufficient time to complete the remaining depositions and discovery in an
18   orderly fashion – and sufficient time to bring future issues to the Court’s attention if
19   necessary – Plaintiff respectfully requests the Court continue the trial date in this
20   matter for six months, from December 7, 2020, to June 14, 2021. Barraza decl. at ¶15.
21   A proposed order outlining the proposed new date for trial and related deadlines is filed
22   concurrently with Plaintiff’s motion.
23

24

25
     6
      In the event the Defendant refuses to pay for these additional costs, Plaintiff will also bring this issue
26   before the Court. Id.
       PLAINTIFF’S MOTION TO CONTINUE THE
       TRIAL DATE AND RELATED DEADLINES FOR
       SIX MONTHS - 9
       (No. C19-1130RSL)
           Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 10 of 12




1                                       III.   AUTHORITY
2          Fed. R. Civ. P. 6(b)(1)(a) provides that the Court may extend filing deadlines in
3    its discretion and for “good cause.” The discretion to supervise the pretrial phase of
4    litigation is broad and the Court is empowered to make appropriate adjustments based
5    on the particular facts of the case before it. See Zivkovic v. Southern California Edison
6    Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
7          In Eagle W. Ins. Co. v. Watts Regulator Co., 2017 U.S. Dist. LEXIS 121673
8    (W.D.Wash. Aug. 2, 2017), Judge Coughenour continued the trial date and related
9    deadlines where the moving party demonstrated good cause to conduct additional
10   discovery and had shown diligence in obtaining it. Id. at *11-12. As detailed above,
11   good cause supports an extension because Firs HOA members and their counsel have
12   been diligent in producing and conducting discovery, despite a series of complications
13   and obstacles facing the Plaintiff’s members and their counsel as a consequence of
14   COVID-19. Donckers decl. at ¶¶1-12; Barraza decl. at ¶¶1-10; Henry decl. at ¶¶1-4.
15         Depositions in this case did not even begin until July 21, 2020, just a few weeks
16   before the discovery cutoff. These depositions have demonstrated the need for
17   additional depositions and both parties have expressed their desire to take them.
18   Plaintiff requests the Court allow these to be taken according to a schedule that allows
19   them to be conducted in a reasonable and orderly fashion.
20         The parties have met and conferred on several occasions over the last few
21   months. This motion is brought prior to the expiration of the existing deadline for
22   discovery cut-off. Indeed, Plaintiffs have spent months attempting to avoid Court
23   intervention and negotiate a resolution in good faith. This issue would have been
24   brought to the Court’s attention sooner had the Defendant worked with Plaintiff
25   cooperatively and in good faith as the discovery cutoff approached.
26
      PLAINTIFF’S MOTION TO CONTINUE THE
      TRIAL DATE AND RELATED DEADLINES FOR
      SIX MONTHS - 10
      (No. C19-1130RSL)
            Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 11 of 12




1           No prejudice will result, indeed SeaTac has been unable to identify any. The
2    request for a continuance is consistent with the Court’s orders, going back to March,
3    continuing civil jury trials in light of the outbreak of COVID-19. See General Order
4    Order Nos. 01-20, 02-20, 03-20, 07-20, and 08-20. A limited continuance to prepare
5    the matter for trial is appropriate under these circumstances and Plaintiff respectfully
6    requests the Court allow the parties to do so.
7                                       IV.    CONCLUSION
8           For the reasons detailed above, Plaintiff respectfully requests the Court continue
9    the trial date in this matter, and all related pretrial deadlines, for six months, from
10   December 7, 2020, to June 14, 2021. A proposed order is attached hereto.
11          DATED: August 6, 2020.
12

13                                                  BRESKIN JOHNSON TOWNSEND, PLLC
14                                                  By:     s/Brendan W. Donckers
                                                          Brendan W. Donckers, WSBA
15                                                        #39406
                                                          1000 Second Avenue, Suite 3670
16                                                        Seattle, WA 98104
                                                          Tel: (206) 652-8660
17                                                        bdonckers@bjtlegal.com
18
                                                    BARRAZA LAW, PLLC
19
                                                    By:     s/Omar Barraza
20                                                        Omar Barraza, WSBA #43589
                                                          10728 16th Ave SW
21                                                        Seattle, WA 98146
                                                          Tel: (206) 933-7861
22                                                        omar@barrazalaw.com
23
                                                    HENRY & DEGRAAFF, P.S.
24
                                                    By:     s/ Christina L. Henry
25                                                        Christina L. Henry, WSBA #31273
                                                          787 Maynard Avenue South
26
       PLAINTIFF’S MOTION TO CONTINUE THE
       TRIAL DATE AND RELATED DEADLINES FOR
       SIX MONTHS - 11
       (No. C19-1130RSL)
         Case 2:19-cv-01130-RSL Document 63 Filed 08/06/20 Page 12 of 12



                                               Seattle, WA 98104
1                                              Tel: (206) 330-0595
                                               chenry@hdm-legal.com
2
                                               Attorneys for Plaintiffs
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFF’S MOTION TO CONTINUE THE
     TRIAL DATE AND RELATED DEADLINES FOR
     SIX MONTHS - 12
     (No. C19-1130RSL)
